t c memo united_states tax_court edward e and constance m thorpe petitioners v commissioner of internal revenue respondent edward e thorpe and company petitioner v commissioner of internal revenue respondent docket nos filed date cheryl frank and chaya kundra for petitioners alan r peregoy for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners' federal income taxes and accuracy-related_penalties in these consolidated cases as follows edward e and constance m thorpe docket no year deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 dollar_figure big_number big_number edward e thorpe co docket no fye deficiency accuracy-related_penalty sec_6662 dollar_figure big_number dollar_figure big_number after concessions the issues remaining for decision are 1petitioner edward e thorpe co etco concedes that it is not entitled to cost_of_goods_sold meals expenses of dollar_figure and dollar_figure claimed in the fiscal years ending date and respectively a deduction in the amount of dollar_figure for payments made to a pension_plan claimed on its corporate_income_tax return for the fiscal_year ended date a deduction in the amount of dollar_figure for premiums_paid to life_insurance_companies for insurance on the life of edward e thorpe claimed on its corporate_income_tax return for the fiscal_year ended date office expenses in the amount of dollar_figure claimed on its corporate_income_tax return for the fiscal_year ended june and deductions for dues and publications in the amounts of dollar_figure and dollar_figure for the fiscal years ending date and respectively petitioners edward e thorpe and constance m thorpe concede dollar_figure paid_by etco to life_insurance_companies is includable in their income as a constructive_dividend in and amounts of dollar_figure and dollar_figure paid_by etco for dues and publications are includable in their income as a constructive_dividend in the taxable years and respectively respondent concedes etco is entitled to a cost_of_goods_sold meals deduction in the amount of dollar_figure for the fiscal continued whether expenses_incurred by mrs thorpe related to travel and entertainment at various trade shows and conventions were properly deducted in the years at issue by edward e thorpe co etco for the fiscal years date and whether amounts received as rental payments in and by mr and mrs thorpe from etco were excessive and should in part be characterized as constructive dividends received by mr and mrs thorpe whether amounts remitted by etco by check to an insurance_company were deductible where no check was presented for payment by the insurance_company whether premiums_paid by etco for various life and disability insurance policies were properly deducted as expenses during the fiscal years date and whether expenses related to the use of two leased automobiles were properly deducted in the years at issue by etco whether alleged advance_payments from etco to mr and mrs thorpe are includable in mr and mrs thorpe's income for the years in issue whether amounts paid to edward e thorpe jr the son of mr and mrs thorpe must be included in mr and mrs thorpe's income in continued year ended date which amount was disallowed in computing the net_operating_loss_carryover to the fiscal_year ended date etco is entitled to deductions for equipment rental fees paid to r w nichols in the amounts of dollar_figure dollar_figure and dollar_figure for fiscal years ended date and respectively and etco is entitled to deductions for dues and publications in the amounts of dollar_figure and dollar_figure for fiscal years ending date and respectively to the extent various expenses deducted by etco are disallowed must the expenses then be characterized as constructive dividends received by mr and mrs thorpe and whether etco and mr and mrs thorpe are liable in the years at issue for accuracy-related_penalties pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts second stipulation of facts and stipulation of settled issues are incorporated herein by this reference at the time the petitions were filed mr and mrs thorpe resided in silver spring maryland and etco's principal_place_of_business was located in kensington maryland during the years in issue edward thorpe was the chief_executive_officer of etco mr thorpe owned percent of the shares of etco etco was incorporated on date and became engaged in a specialized type of contracting which principally involved interior renovation of kitchens and bathrooms in public housing constance thorpe was the chief financial officer of etco mrs thorpe was responsible for the financial aspects of etco including accounts_receivable accounts_payable payroll and insurance the remaining officers of etco included mr ron 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure echols who was responsible for field operations and mr edward thorpe jr the son of mr and mrs thorpe mr and mrs thorpe started etco as a home-based business etco procured most of its business through direct solicitation of housing authorities in various states in an effort to market etco's services directly to housing authorities etco participated in trade shows and conventions for which etco incurred travel and entertainment_expenses mr thorpe attended the trade shows and conventions where he would represent etco by stationing himself at an exhibit booth which displayed etco's products mrs thorpe attended a number of conferences with mr thorpe while at the trade shows mrs thorpe occupied the display booth and talked to people about etco's product met new or prospective clients learned more about the market and solicited new business in the fiscal tax years ending date and etco incurred and deducted on its u s_corporation income_tax returns forms travel and entertainment_expenses of dollar_figure dollar_figure and dollar_figure respectively in the officers of etco began looking for commercial office space from which to run its business operations the officers spent approximately year evaluating the local commercial real_estate market during that time the officers contacted numerous real_estate agents and researched real_estate listings in local newspapers on date mr and mrs thorpe executed an agreement to purchase an office condominium in kensington maryland for dollar_figure the closing took place on date and on the same day mr and mrs thorpe executed a promissory note in the amount of dollar_figure which note is guaranteed by etco the office condominium space consisted of square feet inclusive of storage space the monthly payment on the note was dollar_figure also on date mr and mrs thorpe and etco executed an agreement for the lease of the kensington office condominium from mr and mrs thorpe to etco requiring a monthly lease payment of dollar_figure from etco to mr and mrs thorpe etco reported its taxable_income and kept its books using the cash_method_of_accounting for the fiscal years in issue during the years through etco presented pension_plan contribution checks to union central life_insurance co through mr william sloan its insurance agent when the checks were presented to mr sloan he would compile data and send the corresponding checks and data to the pension_plan company in his capacity as a broker mr sloan was able to place business with several different companies without specific attachment to any one company in etco decided not to use union central life_insurance co as the insurance provider for its pension_plan in an effort to find another insurer etco contacted mr sloan who recommended that etco set up a replacement pension_plan with transamerica insurance co transamerica the officers of etco completed the application_for the new pension_plan and made a check in the amount of dollar_figure payable to transamerica etco submitted the application and the dollar_figure check to transamerica through mr sloan mr sloan submitted the documents and the check for dollar_figure to mr tom boone an employee of transamerica the dollar_figure was properly credited to etco's account with transamerica on date etco made a check in the amount of dollar_figure payable to transamerica the dollar_figure check was also submitted to mr sloan who then forwarded the check to transamerica the dollar_figure check never cleared etco's bank account and the funds were never credited to etco's account with transamerica on date mrs thorpe contacted mr sloan to inquire as to why the check had not cleared etco's bank account mr sloan thereafter contacted transamerica and was informed that additional information was needed in order to process etco's application to transamerica for insurance in september of mrs thorpe inquired further as to why the dollar_figure had not been credited to etco's account with transamerica mr sloan informed mrs thorpe that transamerica was waiting on further information on date upon notice that the check dated date in the amount of dollar_figure had not been credited to etco's account etco made another check payable to transamerica in the amount of dollar_figure etco presented the replacement check in the amount of dollar_figure to mr sloan who again forwarded the second check to transamerica the replacement check also did not clear etco's bank account and was not credited to etco's account with transamerica on date etco requested that mr sloan return all documents related to the etco pension_plan as a result the plan documents the second dollar_figure check and the original dollar_figure were returned to etco upon notice that the second check had not been credited to etco's account with transamerica etco sought out a new insurance carrier through another insurance agent on date upon finding a replacement insurance carrier etco made a third check in the amount of dollar_figure this check was made payable to aetna a separate insurance_company during the fiscal years in issue etco paid life_insurance premiums for edward thorpe constance thorpe and mr echols etco was also the owner and beneficiary of the life_insurance 3the parties stipulate that an etco check made payable to aetna dated date in the amount of dollar_figure represents an amount claimed as a deduction on etco's tax_return for the fiscal_year ended date respondent disallowed a deduction in the amount of dollar_figure in etco's tax_year ending date it is unclear how many checks in the amount of dollar_figure were issued by etco and how many of those checks were returned because we hold that the amount was not deductible under the facts presented we need not decide whether the check dated date was the first check or when the first dollar_figure check was remitted to transamerica or how such a check could relate to the check dated date and be deductible in the year ending date policies on each of the individuals on date mr thorpe executed an application_for disability insurance with time insurance co as the insurer on date mr echols executed an application as owner for disability insurance with time insurance co etco paid the insurance premiums on both disability insurance policies and subsequently deducted the expenses on its tax returns for the years in issue etco also maintained liability workman's compensation commercial auto medical excess liability and casualty and surety insurance in mr and mrs thorpe signed two vehicle lease agreements on behalf of etco for two vehicles they drove during the years in issue etco made the lease payments for both of the automobiles during the years in issue both lease agreements listed mr and mrs thorpe as the lessees of the automobiles and both automobiles were leased from the same company the first lease was for a lincoln towncar and was dated date paragraph of the lease agreement on the lincoln contained two boxes in which the lessees could indicate that the automobile was intended to be used for either business purposes or personal_use neither box was marked to indicate that the lessees intended to use the lincoln for either business or personal_use the second lease was for a mercury colony park and was signed date paragraph of the lease agreement for the mercury specifically designated the vehicle's use as being for business mr and mrs thorpe also entered into an auto insurance_contract for both of the vehicles the insurance_contract shows a vehicle-use designation for each automobile the insurance_contract like the lease agreement indicates that the mercury was to be used for business however the vehicle-use indication for the lincoln is marked as personal throughout the years in issue both etco and mr and mrs thorpe used the services of mr lewis buck a certified_public_accountant to help maintain their books_and_records mr buck also performed annual audits for etco and prepared tax returns for both etco and mr and mrs thorpe mr buck determined the amount of business usage of the leased vehicles based on a 12-month_period mr buck discussed the amount of personal usage for each of the vehicles with mr and mrs thorpe and analyzed the check register lease agreements odometers daily logs and other documents to determine that mr and mrs thorpe should reimburse etco for personal_use of the two automobiles at the end of each yearly audit mr buck would have a meeting with mr and mrs thorpe and the officers of etco to review items and make recommendations at the expiration of the auto leases in date mr buck recommended that mr and mrs thorpe reimburse etco for the amount of personal_use for each of the vehicles during the lease_term mr buck determined that mr and mrs thorpe should pay etco for percent of the use of the vehicles on date mr and mrs thorpe made a check payable to etco in the amount of dollar_figure for their personal_use of the automobiles opinion deductions for travel to conventions and auto expenses in the notice_of_deficiency issued to etco respondent disallowed etco's deductions for travel and entertainment_expenses which were incurred by mrs thorpe during her attendance at various conventions on behalf of etco respondent also disallowed etco's deductions for expenses related to the leased automobiles respondent disallowed the travel and auto expenses on the bases that etco failed to establish that there was a business_purpose for the expenses and further that it failed to substantiate some of the claimed expenses in accordance with sec_162 sec_262 and sec_274 etco on the other hand contends that it is entitled to deduct all the claimed expenses sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be necessary an expense needs to be appropriate and helpful to the taxpayer's business 290_us_111 for an expense to be ordinary the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering supra pincite etco bears the burden of proving that the claimed expenses are deductible welch v helvering supra pincite mrs thorpe was an officer and an employee of etco mrs thorpe attended various trade shows and conventions at which she occupied the display booth talked to people about etco's product met new or prospective clients learned more about the market and solicited new business etco procured most of its business through direct solicitation of housing authorities in various states where trade shows and conventions attracted prospective clients respondent does not question the expenses_incurred by mr thorpe who like mrs thorpe was an officer and employee of etco under these facts and circumstances we find that the travel and entertainment_expenses incurred by mrs thorpe were ordinary and necessary business_expenses of etco see 216_fsupp_301 w d mo respondent argues that dollar_figure dollar_figure and dollar_figure of the total travel and entertainment_expenses of dollar_figure dollar_figure and dollar_figure deducted by etco for the fiscal years ending date and respectively are not allowed because they do not meet the substantiation requirements under sec_274 under sec_274 the taxpayer must substantiate the amount of the claimed expense the time and place the expense was incurred and the business_purpose of the expense at trial respondent attempted to elicit testimony that would show a lack of business_purpose on the part of mrs thorpe in attending the various conferences on brief respondent argues that mrs thorpe's presence at the conventions was primarily a personal benefit to her rather than a business_purpose that benefited etco respondent's argument regarding lack of substantiation was not meaningfully addressed until the reply brief was filed respondent has isolated a small percentage of travel_expenses that has been attributed specifically to mrs thorpe it would be difficult to imagine how respondent could attribute an exact amount of expenses to mrs thorpe without any substantiation of the expenses in the first place further where mr and mrs thorpe attended the conferences together certain expenses such as meals_and_lodging must have been substantiated for mr thorpe on the same documentation as would have been used for mrs thorpe respondent does not question the substantiation of mr thorpe's travel_expenses under these circumstances we find that respondent's argument regarding lack of substantiation is without merit with respect to the automobiles the mercury and the lincoln are listed_property under sec_280f because they are passenger automobiles a taxpayer may not deduct automobile expenses unless he or she substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement the amount time and place and business_purpose of the expense sec_274 etco did not provide sufficient substantiation to refute respondent's determination of the automobile expenses as required under sec_274 although etco offered a mileage log which showed destinations dates and miles driven etco did not offer records to substantiate which of the two automobiles had been driven on each date the total odometer mileage for each automobile return dates or the business_purpose of each trip they took in each of the automobiles added to the lack of substantiation to determine accurately the business-use percentage are the facts that the lincoln was not designated as a business-use automobile on the lease agreement and was designated as a personal-use vehicle on the insurance_contract we find that etco has not carried its burden to show that deductions in excess of that determined in respondent's notice_of_deficiency should be allowed respondent further argues that the amounts of the automobile lease payments and the automobile insurance payments paid_by etco and attributed to mr and mrs thorpe's personal_use were constructive dividends from etco to mr and mrs thorpe generally sec_61 provides that gross_income includes income from whatever source derived including fringe_benefits gro sec_4in the notice_of_deficiency sent to etco respondent also determined that etco's income must be increased by dollar_figure in fiscal_year due to the auto lease inclusion requirements see sec_280f petitioners do not contest this amount either at trial or on their briefs therefore respondent's determination with respect to this amount is sustained income derived from business and dividends when a corporation confers an economic benefit upon a shareholder in his capacity as such without an expectation of reimbursement that economic benefit becomes a constructive_dividend taxable as such 577_f2d_1206 5th cir jones v commissioner tcmemo_1997_400 an expenditure made by a corporation for the personal benefit of its shareholders may result in the receipt of constructive dividends 621_f2d_731 5th cir because we have sustained respondent's determination with respect to the automobiles used by petitioners individually we further find that etco's payments of expenses associated with mr and mrs thorpe's personal_use of the automobiles resulted in a constructive_dividend to mr and mrs thorpe to the extent that they did not reimburse etco for the expenses office rent deductions respondent argues that expenses_incurred by etco for office condominium rental are not allowable as a deduction to the extent that the rent exceeded the fair market rental value respondent further determined that a portion of the perceived excess rental payments constitutes a constructive_dividend from etco to mr and mrs thorpe respondent contends that the rent paid_by etco for the office condominium was not established at arm's length between the parties etco on the other hand argues that the amount of rent was not excessive as established by their expert witness and that the rental payments are deductible under sec_162 sec_162 generally provides that a taxpayer may deduct rent paid in carrying_on_a_trade_or_business sec_162 does not specifically limit deductions for rental payments to a reasonable allowance 67_tc_694 nevertheless if there is a close relationship between the lessor and lessee an inquiry into what constitutes reasonable rental is necessary to determine whether the sum paid is in excess of what the lessee would have been required to pay had he dealt at arm's length with a stranger id pincite quoting 17_tc_199 affd per curiam 199_f2d_373 6th cir a close relationship between lessor and lessee does not mean that a valid lease agreement between them cannot exist 84_tc_1 affd 791_f2d_781 9th cir 76_tc_1067 therefore we are required to examine the circumstances surrounding the arrangement to determine whether the rent was in excess of the amount which an unrelated lessee would have paid in an arm's-length_transaction w h braum family_partnership v commissioner tcmemo_1993_434 see also 733_f2d_1381 10th cir at trial petitioners presented their expert witness mr peter larson iii petitioners offered the expert report of mr larson for the purpose of proving the amount of rent charged to etco by mr and mrs thorpe was not excessive in his report mr larson described the condition of the real_estate market in the washington d c metropolitan and surrounding area in the early 1990's as having experienced a dramatic decline which caused average rents to be reduced from annual square foot rates from upper dollar_figure's to low dollar_figure's to numbers that did not support many commercial projects mr larson also indicated in his report that because of the dramatic decline in the real_estate market many large institutions sought to restructure leases mr larson reasoned that because mr and mrs thorpe premised the amount of rent they charged etco on the amount of their debt obligation in the office condominium there would be no reason to consider restructuring their lease agreement with etco mr and mrs thorpe received rent from etco of dollar_figure per year dollar_figure per month respondent determined that the fair market rent was dollar_figure per year neither petitioners nor their expert presented any evidence which would contest respondent's determination of fair_market_value based on reasonable 5mr and mrs thorpe received rent from etco of dollar_figure per year and respondent determined that the dividend from rental payments was dollar_figure for each of the years in issue thus the fair rent per year would be dollar_figure dollar_figure less dividend of dollar_figure equals dollar_figure comparisons with similar rental property under any valuation method mr larson's report generally summarizes market conditions as they existed in the late 1980's and early 1990's in the washington d c and surrounding vicinity mr larson's report does not persuade us that the amount of rent paid_by etco was not in excess of the amount which an unrelated lessee would have paid in an arm's-length_transaction and we are not bound by it 86_tc_547 mr larson's report contained no calculation of fair market rent based on any method of valuation which could be accepted by the court we find that petitioners have not met their burden of proving that respondent's determination of market valuation was incorrect therefore etco is not entitled to a rent deduction for each of the years in issue in excess of that amount determined in the notice_of_deficiency further mr and mrs thorpe received a constructive_dividend in the amount of the difference 6in the notice_of_deficiency for mr and mrs thorpe respondent disallowed rental real_estate losses associated with the office condominium resulting from the recharacterization of the office rental income as constructive dividends generally sec_469 provides that the deduction allowed for a limited amount of passive losses arising from rental_real_estate_activities becomes phased out as the taxpayer's adjusted_gross_income reaches certain levels sec_469 to the extent sec_469 disallows a deduction for losses associated with petitioner's resulting rental losses the parties must make appropriate adjustments in their rule calculation in accordance with the outcome of our opinion in this case pension_plan contribution respondent argues that etco is not entitled to a dollar_figure deduction claimed in its fiscal_year ending date by remittance of a check for an alleged payment of a pension_plan contribution in general a cash_basis taxpayer may deduct expenses only for the taxable_year in which paid sec_1 a income_tax regs checks do not represent final payment relieving a debtor of liability but rather constitute only conditional payment which becomes absolute when the creditor presents the check to the bank which then honors it md code ann com law i sec b michie 70_tc_52 for federal tax purposes the subsequent payment of the check relates back to the date of delivery so as to allow deductions even where checks are presented and honored during later years weber v commissioner supra pincite see 253_f2d_745 3d cir affg in part revg in part and remanding tcmemo_1956_176 56_f2d_728 6th cir affg 19_bta_49 12_tc_524 but where the checks were not presented and honored in due course this court has held that no payment ever occurred because the condition upon which the conditional payment rested was never satisfied weber v commissioner supra pincite 10_tc_1207 35_bta_551 affd 97_f2d_62 8th cir the record shows that on date etco remitted a check in the amount of dollar_figure to transamerica via mr sloan transamerica never presented the check to etco's bank for payment a second check for the same amount dated date was made and remitted to transamerica to replace the lost check dated date the check dated date was ultimately returned to etco because neither of etco's checks made payable to transamerica was presented and honored in due course it does not constitute payment which would relate back to an earlier date of the delivery of either check to transamerica because none of the dollar_figure checks made payable to transamerica were presented for payment we find that no payment occurred and etco is not entitled to a deduction in fiscal years ending date or under the cash_basis method_of_accounting premiums for life and disability insurance policies respondent argues that etco is not entitled to the expense deductions for life and disability insurance premiums in the amounts of dollar_figure dollar_figure and dollar_figure for the fiscal years ended date and respectively respondent contends that etco was the owner and beneficiary of such policies etco contends that it is entitled to deduct the premiums_paid during the years in issue on policies which insure the lives of etco's corporate officers notwithstanding the fact that etco was the beneficiary of the policies etco also argues that premiums_paid on disability policies for mr thorpe and mr echols are deductible by etco sec_264 specifically provides that no deduction shall be allowed for premiums_paid on any life_insurance_policy when the taxpayer is directly or indirectly a beneficiary under the policy etco paid and deducted the premiums for insurance policies on the lives of mr and mrs thorpe and mr echols etco was also the owner and beneficiary on each of the policies as such sec_264 disallows a deduction of any amounts paid_by etco in connection with the life_insurance policies with respect to the disability insurance policies on mr thorpe and mr echols respondent cites 100_tc_531 as authority for disallowing etco's deductions for the disability payments in the years in issue generally where an employee has all the rights of ownership in a disability insurance_policy and none of the benefits are payable to the corporation the corporation may pay and deduct premiums on the disability policy in accordance with sec_162 rugby prods ltd v commissioner supra pincite- 7respondent does not argue that the deductions were not ordinary and necessary business_expenses under sec_162 etco submitted as evidence a policy schedule for the disability policy covering mr thorpe the schedule lists mr thorpe as the insured and then lists the insured as the owner thus mr thorpe is listed as both the owner and insured of the policy schedule the policy schedule shows an effective date of date and an annual premium of dollar_figure until date similarly etco submitted an application_for insurance which was signed by mr echols as the proposed insured on the same form just below mr echols' signature there was another signature line for the signature of owner applicant if other than proposed insured this signature line was left blank indicating that the insured mr echols was intended to be the owner of the policy we find this evidence to be determinative in finding that etco was not the beneficiary of the two disability insurance policies unlike the taxpayer in rugby prods ltd v commissioner supra etco is not a beneficiary of the policies and our holding in rugby prods ltd does not operate to preclude the deductions for the premiums in this case accordingly etco is entitled to deduct the disability premiums in question payments from etco to mr thorpe and payments to eugene thorpe in the notice_of_deficiency sent to mr and mrs thorpe respondent determined that dollar_figure dollar_figure and dollar_figure paid to mr thorpe as advance travel allowances for the years and respectively must be included in mr and mrs thorpe's income for the years in issue respondent also determined that dollar_figure paid to eugene thorpe in must be included in mr and mrs thorpe's income petitioners offered no evidence at trial either to prove that these amounts were in fact included in income or to justify their failure to include the amounts in income moreover petitioners did not argue on brief that such amounts were excludable from gross_income we therefore sustain respondent's determination accuracy-related_penalty respondent determined that etco and mr and mrs thorpe are liable for accuracy-related_penalties under sec_6662 sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 respondent asserts that the entire amount of each underpayment in issue was due to petitioners' negligence or disregard of rules or regulations sec_6662 negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise rule a 79_tc_846 reasonable reliance upon an expert opinion asserted in good_faith can shield a taxpayer from penalties for negligence or disregard under sec_6662 glick v commissioner tcmemo_1997_65 see also 469_us_241 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 however when a taxpayer claims reliance on an accountant the taxpayer must establish that the correct information was provided to the accountant and that the item was incorrectly claimed as a result of the accountant's error 70_tc_158 although petitioners argue that they relied on the advice of mr buck petitioners have not established that they provided mr buck with correct information or that they received guidance from mr buck as to the propriety of etco's deductions therefore we hold that etco and mr and mrs thorpe are liable for the accuracy-related_penalties under rule decisions will be entered
